Citation Nr: 0123307	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  93-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
to include as due to herbicide exposure.

2.  Entitlement to an evaluation in excess of 30 percent as 
of January 9, 1998, for conversion disorder, manifested by 
shaking of the head.


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, 
Attorney


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active service from November 1971 to October 
1974.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from June 1997 and March 
1998 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
denied the benefits sought on appeal.

The issues on appeal were previously denied by the Board in a 
May 1999 decision.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The parties dismissed that portion of the appeal that denied 
an evaluation in excess of 10 percent prior to January 9, 
1998 for a conversion disorder, and in a January 2001 Order, 
the Court vacated the May 1999 Board decision with respect to 
the issues presently on appeal, and remanded the matter back 
to the Board for development consistent with the parties' 
Joint Motion for Partial Remand and to Stay Proceedings 
(Joint Motion).  


REMAND

This appeal originated out of the veteran's claims for 
service connection for a seizure-like disorder, and for an 
increased rating for his service-connected conversion 
disorder, rated as 10 percent disabling from December 1990, 
and as 30 percent disabling from January 9, 1998.  As noted 
in the Introduction to this decision, the BVA previously 
denied these claims in a 1999 Board decision, which was 
subsequently vacated in part in the January 1991 Court Order.  
The bases of the Joint Motion were as follows.  In regard to 
the claim for service connection for a seizure disorder, the 
Joint Motion states that the recently enacted Veterans Claims 
Assistance Act of 2000 was not yet applied to that claim.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  In regard to the claim for an increased 
rating for conversion disorder, the Joint Motion indicates 
that the Board "failed to provide adequate reasons and bases 
in denying an increased rating in excess of 30 percent . . . 
for a conversion disorder."  Joint Motion, at 4.  A review 
of the record in light of the Joint Motion leads the Board to 
conclude that additional development is needed in this case 
before proceeding with appellate disposition, as the record 
does not contain sufficient medical evidence to make a 
decision on the claims at this time.

The Joint Motion states that the Board "failed to fully 
discuss" the results of a February 1998 VA examination, 
regarding the claim for an increased rating for conversion 
disorder.  See Joint Motion at 5.  Among the reasons listed 
in the Joint Motion that the Board did not fully discuss that 
examination are a finding that the Board did not discuss the 
veteran's history (as reported to the VA examiner) that he 
had missed 200 to 400 hours of work in 1998.  See Joint 
Motion, at 6.  Moreover, the Joint Motion noted that in light 
of the VA examiner's comment that further psychological 
testing may be necessary, the Board should clarify whether 
additional tests are needed.  See Joint Motion, at 7.

In addition to the foregoing, upon further review of the 
record, the Board notes that there may be some outstanding VA 
treatment records that should be associated with the claims 
file.  In that regard, near the conclusion of the February 
1998 VA examination, it was noted that the veteran "has 
several further evaluation and diagnostic studies scheduled 
to see if they can help understand the etiology of [the 
veteran's complaints of head shaking/seizures, high blood 
pressure, and neck pains]."  However, following the February 
1998 VA examination report, there are no recent medical 
records (either VA or non-VA) in the claims file.  As such, 
the Board finds that attempts should be made to secure any 
relevant treatment records generated since February 1998.

Additionally, in regard to the veteran's comment in the 
February 1998 VA examination that he had missed 200 to 400 
hours of work in 1998, due to shaking and neck pain, there is 
simply no evidence in the file to corroborate this 
contention.  As such, the Board finds that the veteran should 
be offered an opportunity to present any employment records, 
including leave and/or earnings statements, which document 
his claimed lost time from work, including the cause of such 
lost time, i.e., whether it was due to his service-connected 
conversion disorder or due to some other unrelated 
circumstance.

Finally, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination, 
conducted by a neuropsychiatrist.  The Board has reviewed the 
veteran's contentions of record, particularly a statement 
received in July 1997, in which he clarified that he was not 
diagnosed as having a seizure disorder, but that he has 
"seizure like episodes of nervous jerking, shaking of [his] 
head and neck, from side to side."  Moreover, in his 
original claim for service connection based on Agent Orange 
exposure, received in May 1999, he maintained that he had 
"an unexplained nervous seizure-like shaking of his head and 
neck."  In other words, it appears that the veteran's claim 
for service connection for a "seizure disorder" may 
actually be a component of his service-connected conversion 
disorder, which has been characterized to include shaking of 
the head.  In light of the foregoing, the Board finds that it 
would be helpful to obtain a medical opinion to clarify 
whether the veteran's shaking of the head is a manifestation 
of his service-connected conversion disorder, or whether it 
may be a separate disorder, and/or whether it is related to 
any sort of seizure disorder.  Moreover, the Board finds that 
this examination would be helpful to identify the clinical 
findings specifically associated with the veteran's 
conversion disorder and the degree of impairment this 
disability causes in the veteran's capacity for performing 
substantially gainful employment.

Additionally, as referenced earlier in this Remand, during 
the pendency of the veteran's appeal there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim.  
Moreover, the law provides that the duty to assist includes 
providing a medical examination in such cases as where the 
evidence of record, considering all information, does not 
contain sufficient medical evidence to make a decision on the 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

In light of the heightened duty to assist imposed by the 
VCAA, as well as the reasons discussed above, the Board finds 
that additional development is needed in this case.  
Specifically, the RO should contact the veteran and request 
that he provide the names and addresses of any medical 
providers who may have treatment records pertaining to the 
issues on appeal, and whose records are not already in the 
claims file.  The veteran should also be requested to provide 
information regarding his lost time from work.  Finally, the 
RO should also afford the veteran a VA neuropsychiatric 
examination, and specifically request that the examiner offer 
an opinion as to the specific clinical findings due to the 
veteran's service-connected conversion disorder, including 
whether any head shaking is related to or a component of this 
disorder, and whether any seizure disorder is present. 

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions.

1.  In addition to the development 
requested below, he RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. § 3.159).

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers he 
has seen for treatment of conversion 
disorder and/or head shaking or seizures, 
to include but not limited to records 
dated after February 1998, and whose 
records are not already been submitted.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the file 
any medical records identified by the 
veteran that have not been previously 
obtained.  Additionally, in light of the 
notation in the February 1998 VA 
examination that the veteran was 
scheduled for further evaluation and 
studies, the RO should attempt to obtain 
any such corresponding records.

3.  The veteran should be requested to 
provide any records of time lost from 
work, including any leave and/or earnings 
statements.  To the extent that the 
veteran contends that any lost time from 
work was specifically due to his service-
connected conversion disorder, the 
veteran should be requested to present 
supporting evidence to that effect, 
including but not limited to statements 
from medical professionals and statements 
from his supervisor.  

4.  After completion of the foregoing, 
the veteran should be afforded a 
neuropsychiatric examination to ascertain 
the severity and manifestations of his 
service-connected conversion disorder.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
medical records associated with the 
claims file, and following this review 
comment as to which clinical findings are 
associated with the veteran's conversion 
disorder and which are associated with 
nonservice connected disorders.  In doing 
so the examiner should comment on (a) the 
frequency of any panic attacks, (b) the 
veteran's ability to function due to his 
disorder, (c) any impact the veteran's 
conversion disorder has had on his 
employment, (d) whether the veteran has 
any recent suicidal tendencies related to 
the conversion disorder, and (e) whether 
the veteran's claimed "seizure 
disorder" or shaking of the head is a 
component of his conversion disorder.  
The examiner is also requested to comment 
on whether the veteran presently has a 
seizure disorder, and if so, whether this 
seizure disorder had its onset during the 
veteran's military service, or is related 
to his conversion disorder.  All opinions 
should be supported by a clear rationale, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this remand is to comply with an ORDER of the 
Court, and to obtain additional development, and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

